Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-14-00031-CV

                     IN THE INTEREST OF A.C. AND As.C., Children

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-00160
                 Honorable Charles E. Montemayor, Associate Judge Presiding

      BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s December 5, 2013
order terminating the parental rights of appellant Leslie P. is AFFIRMED.

       No costs are assessed against appellant because she is indigent.

       SIGNED May 21, 2014.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice